      Case 2:19-cv-02544-JAM-DB Document 155 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                       IN THE UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF CALIFORNIA
 8   SOLARMORE MANAGEMENT
     SERVICES, INC., a California corporation,       Case No. 2:19-cv-02544-JAM-DB
 9
                      Plaintiff,                     ORDER GRANTING ELEVENTH EX
10                                                   PARTE MOTION TO EXTEND TIME
     v.                                              FOR SERVICE OF COMPLAINT
11
     JEFF CARPOFF and PAULETTE                       Complaint Filed: December 17, 2019
12   CARPOFF, husband and wife; LAUREN               Amended Complaint Filed:
     CARPOFF, an individual; ROBERT V.               December 18, 2020
13   AMATO, an individual; PRISCILLA                 Second Amended Complaint Filed:
     AMATO, an individual; ROBERT                    August 10, 2021
14   KARMANN, an individual; RONALD J.               Current Service Deadline:
     ROACH, an individual; JOSEPH BAYLISS,           August 27, 2021
15   an individual; BAYLISS INNOVATIVE               Requested Extended Deadline:
     SERVICES, INC., a California corporation;       October 26, 2021
16   ARI J. LAUER, an individual; LAW                Trial Date: None Set
     OFFICES OF ARI J. LAUER; ALAN
17   HANSEN; an individual; SEBASTIAN
     JANO, an individual; RYAN GUIDRY, an
18   individual; CARRIE CARPOFF-BODEN, an
     individual; PATRICK MOORE, an
19   individual; HALO MANAGEMENT
     SERVICES LLC, a Nevada limited liability
20   company; ALVAREZ & MARSAL
     VALUATION SERVICES, LLC, a
21   Delaware limited liability company; BARRY
     HACKER, an individual; MARSHALL &
22   STEVENS, INC., a Delaware corporation;
     COHNREZNICK CAPITAL MARKETS
23   SECURITIES, LLC, a Maryland limited
     liability company; FALLBROOK CAPITAL
24   SECURITIES CORPORATION, a Florida
     corporation; SCOTT WENTZ, an individual;
25   RAINA YEE, an individual; VISTRA
     INTERNATIONAL EXPANSION (USA)
26   INC., fka RADIUS GGE (USA), INC., fka
     HIGH STREET PARTNERS INC., a
27   Maryland corporation; RADIUS GGE
                                                 1             ORDER GRANTING ELEVENTH
28                                                            EX PARTE MOTION TO EXTEND
                                                          TIME FOR SERVICE OF COMPLAINT
     4844-7395-6343
     Case 2:19-cv-02544-JAM-DB Document 155 Filed 08/25/21 Page 2 of 2


 1   (USA), INC., fka HIGH STREET
     PARTNERS INC., a Maryland corporation;
 2   MONTAGE SERVICES, INC., a California
     corporation; HERITAGE BANK OF
 3   COMMERCE, a California corporation;
     DIANA KERSHAW, an individual;
 4   CARSON TRAILER, INC., a California
     corporation; DAVID ENDRES, an
 5   individual; AHERN RENTALS INC., a
     Nevada corporation, AHERN AD, LLC, a
 6   Nevada limited liability company; THE
     STRAUSS LAW FIRM, LLC, a South
 7   Carolina limited liability company; PETER
     STRAUSS, an individual; PANDA BEAR
 8   INTERNATIONAL, LTD., a Hong Kong
     corporation; PANDA SOLAR SOLUTIONS
 9   LLC, a Nevada limited liability corporation;
     DC SOLAR INTERNATIONAL, INC., a
10   Nevis corporation; BAYSHORE SELECT
     INSURANCE, a Bahamian Corporation;
11   CHAMPION SELECT INSURANCE, a
     Bahamian Corporation; JPLM DYNASTY
12   TRUST, a Cook Island Trust; BILLIE JEAN
     TRUST, a Cook Island Trust; SOUTHPAC
13   INTERNATIONAL, INC., a Cook Islands
     Corporation,
14
                             Defendants.
15

16             Upon consideration of the Eleventh Ex Parte Motion to Extend Time for Service of

17   Complaint (the “Motion”) filed by Plaintiff Solarmore Management Services, Inc.
18   (“Solarmore” or “Plaintiff”), and for good cause appearing,
19             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
20             (1)    The Motion is GRANTED; and
21             (2)    Plaintiff’s deadline to serve the complaint (“Complaint) in this action is
22   hereby EXTENDED by sixty (60) days, through and including October 26, 2021.
23             IT IS SO ORDERED.
24
      Dated: August 24, 2021                   /s/ John A. Mendez
25
                                               THE HONORABLE JOHN A. MENDEZ
26                                             UNITED STATES DISTRICT COURT JUDGE
27
                                                    2             ORDER GRANTING ELEVENTH
28                                                               EX PARTE MOTION TO EXTEND
                                                             TIME FOR SERVICE OF COMPLAINT
     4844-7395-6343
